Citation Nr: 1111924	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  05-35 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel



INTRODUCTION

The Veteran served on active duty from August 1942 to July 1946. He died in September 2003.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The appellant requested a Board hearing in conjunction with her appeal, but withdrew the request in November 2005.

A December 2007 Board decision denied service connection for the cause of the Veteran's death.  The appellant appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  Consequent to a March 2009 Order granting a January 2009 Joint Motion for Remand (Joint Motion), the appeal was remanded to the Board.  

A letter was sent to the appellant and her representative on October 23, 2009, in which she was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  The Board remanded the appeal in January 2010 for further development.  That development was completed, and the appeal recertified to the Board in February 2011.


FINDINGS OF FACT

1.  The Veteran died in September 2003.  The death certificate indicates that the cause of his death was exsanguination, due to massive retroperitoneal hemorrhage, due to ruptured arteriosclerotic abdominal aneurysm.

2.  Service connection was not in effect for any disability during the Veteran's lifetime.  

3.  The competent and probative evidence of record does not relate the Veteran's death to his military service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A November 2003 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   The notification did not advise the appellant of the laws regarding degrees of disability or effective dates for any grant of service connection, but she has not been prejudiced by this lack of notice; no new disability rating or effective date for award of benefits will be assigned, as the claim for service connection for cause of the Veteran's death is being denied.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Hupp v. Nicholson, the Court held that proper notice in a case for benefits related to a Veteran's death must include 1) a statement of the conditions, if any, for which a veteran was service connected at the time of death; 2) an explanation of the evidence and information required to substantiate a death benefits claim based on a previously service-connected condition; and 3) an explanation of the evidence and information required to substantiate a death benefits claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 348-49 (2007).  

The RO could not notify the appellant of the Veteran's service-connected disabilities because service connection was not in effect for any disability at the time of the Veteran's death.  The RO notified the appellant that she needed to submit "evidence that relates the [V]eteran's death to a disability that had its onset during service," and that she should "[p]rovide medical evidence that will show a reasonable probability that the condition that contributed to the [V]eteran['s] death was caused by injury or disease that began during service."  Elsewhere in the letter, she was asked to submit evidence that the causes of death stated on the death certificate, exsanguination due to massive retroperitoneal hemorrhage due to rupture arteriosclerotic abdominal aneurysm, were due to his military service.  She was also asked to provide any other pertinent documents, or to authorize the RO to obtain them, and was notified what the evidence must show, in clearly identified enumerated elements, to substantiate her claim.

The Veteran's service treatment records and most of his private treatment records have been obtained; the appellant did not indicate that the Veteran had been treated at a VA facility.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The November 2003 duty to assist letter requested that the appellant submit all relevant treatment records.  Although September 2003 records from the San Clemente Hospital and Medical Center referenced that the Veteran was later treated at Saddleback Memorial Medical Center (Saddleback), the appellant did not submit those records or provide VA with authorization to obtain them.  After the Board's December 2007 decision in this case, the Court remanded the appeal so that the appellant would have another opportunity to provide the Saddleback records or to authorize VA to obtain them.  However, the appellant did not respond to the RO's February 2010 letter specifically requesting that the appellant authorize VA to obtain those records, or submit them herself.  Thus, the Board finds that VA's duty to assist has been met with respect to the Saddleback records. 

The record does not contain evidence that the Veteran was in receipt of disability benefits from the Social Security Administration prior to his death.  38 C.F.R. § 3.159 (c) (2).  A VA opinion was obtained with respect to whether there was a medical nexus between the Veteran's death and his military service; the record does not reflect that this opinion was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The VA examiner reviewed the claims file and considered the Veteran's aggregate medical history in forming his opinion, which was accompanied by a complete rationale citing to claims file documents.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

The appellant contends that the Veteran's sciatica, which started in service, later developed into degenerative disc disease and spinal stenosis, creating lower leg weakness and resulting in several falls which contributed to his death. 

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  See 38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Private medical records dated approximately two days prior to the Veteran's death show he presented to the emergency room in September 2003 after falling that morning; the fall was unwitnessed.  A computed tomography scan of the head showed a right frontal bleed with some edema around that area.  A computed tomography scan of the abdomen and pelvis also showed a very large aortic aneurysm without any leak.  The impression was acute right frontal bleed after a fall; and history of abdominal aortic aneurysm, no active bleed.  The Veteran was then transferred to Saddleback Medical Center; as noted above, those records are unavailable for review because the appellant did not submit them or authorize VA to obtain them.  Two days after his admission to Saddleback, he expired.

The Veteran died in September 2003, at the age of 88.  His death certificate reflects that the cause of death was exsanguination due to massive retroperitoneal hemorrhage due to ruptured arteriosclerotic abdominal aneurysm; an autopsy was performed.  

At the time of the Veteran's death, service connection was not in effect for any disability.  There is also no evidence directly linking the Veteran's causes of death to his military service.  His service treatment records are negative for any relevant findings; at service separation, clinical findings relating to the heart and cardiovascular systems were normal.  There are also no opinions of record directly relating the Veteran's causes of death to his military service; a September 2001opinion of the Veteran's private physician related the moderate small vessel ischemic changes documented in the Veteran's medical records to the Veteran's age and history of hypertension, diabetes, and smoking.  To that end, the first findings of carotid artery disease, peripheral vascular disease, and calcific arteriosclerosis with ulcerated plaque were first documented in 1996, 50 years after the Veteran's service separation.  Heart disease was not shown within one year of the Veteran's separation from service; thus, the criteria enumerated in 38 C.F.R. §§ 3.307 and 38 C.F.R. § 3.309, relating to service connection on a presumptive basis, are not for application.  Ultimately, the probative evidence of record does not show that the Veteran's death was related to service on a direct or presumptive basis.  

Although service connection was not in effect for lumbar disc disease at the time of the Veteran's death, a VA examiner found in January 2004 that the Veteran's lumbar disc disease was more likely than not related to his in-service diagnosis of sciatica, a conclusion also made by a private physician in October 2003.  Thus, it must also be determined whether the Veteran's causes of death were proximately related to his lumbar disc disease.  

An October 2003 private medical opinion noted that later in life due to his refractory spinal stenosis, the Veteran's gait and leg weakness caused him to be prone to frequent falls.  It also indicated that the Veteran's September 2003 fall resulted in intracranial bleed, and subsequent demise due to ruptured aortic aneurysm.  It was the physician's professional opinion that it was medically reasonable to state the chronic back disc disease from his duty in World War II was a contributing factor to his poor gait and frequent falls, and that his last fall led to his ultimate demise.

A January 2004 VA medical opinion stated that the Veteran's spinal stenosis was more likely than not unrelated to the ruptured atherosclerotic abdominal aneurysm.  In noting that the Veteran had well-documented vascular disease with evidence of cerebral artery occlusion, transient ischemic attacks, and previous aortic aneurysm surgery, the examiner found that one could not establish from the claims file whether the cause of the falls was secondary to a neurologic event, for example a transient ischemic attack, or weakness in the lower extremities resulting from lumbar discogenic disease.  Thus, the examiner concluded, the Veteran's death was secondary to exsanguination resulting from ruptured abdominal aneurysm and, according to his death certificate, not secondary to a fall.

The evidence of record supports the January 2004 VA medical opinion.  The Veteran's death certificate pointed to an abdominal aneurysm rupture, and not the Veteran's most recent fall, as his cause of death.  Additionally, private treatment records dated from September 1996 to May 2003 document multiple factors leading to the Veteran's history of falls, including transient ischemic attack, malignant arrhythmia versus anxiety reaction, coronary artery disease, orthostatic hypotension, thyroid disorder, age, high grade stenosis of the right middle cerebral artery trifurcation, and pain and weakness to the legs from the lumbar stenosis.  This is consistent with the January 2004 VA examiner's acknowledgement that there was no way of knowing whether the cerebral artery occlusion and transient ischemic attacks or the leg weakness due to the lumbar spine disability caused the Veteran's fall.  

Conversely, the October 2003 private opinion did not account for the Veteran's long history of cerebral artery occlusion, transient ischemic attacks, and previous aortic aneurysm surgery, or explain how the fall caused the Veteran's abdominal aortic aneurysm rupture.  Indeed, the computed tomography scan of the abdomen at the time of the fall showed no active bleed in the abdominal aortic aneurysm.  While it is unclear if the physician who offered the October 2003 opinion had access to all of the Veteran's documentary medical history, it does appear that his opinion is not fully informed.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  As such, it is of limited probative value, significantly less than the opinion of the January 2004 VA examiner.  For these reasons, the evidence does not support a finding of service connection for the cause of the Veteran's death as related to his lumbar stenosis.

The preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  There is no doubt to be resolved, and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for cause of the Veteran's death is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


